UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
OUMAR AMADOU CISSE, Case No. l:l9-cv-69
Petitioner,
Dlott, .I.
v. Litkovitz, M.J.
FIELD OFFICE DIRECTOR, REPOR'I` AND
IMMIGRATION AND CUSTOMS RECOMMENDATION
ENFORCEMENT,
Respondent.

Petitioner, through counsel, has filed a petition for a writ of habeas corpus pursuant to 28
U.S.C. § 2241. (Doc. 1). On February 7, 2019, the Court issued an Order for respondents to file
an answer responding to the allegations of the habeas petition. (Doc. 3). Prior to the deadline
for respondents to tile an answer,l petitioner filed a notice of voluntary dismissal, pursuant to
Fed. R. Civ. P. 41(a)(1)(A). (Doc. 7).

Fed. R. Civ. P. 4l(a)(1)(A) permits a party to dismiss an action without a Court order
before the opposing party files an answer.

Pursuant to Fed. R. Civ. P. 4l(a)(1)(A), this action should be DISMISSED without
prejudice

IT IS SO RECOMMENDED.

Date; 25 / %.0»1/ /7§§‘7@¢&;

Karen L. Litkovitz
United States Magistrate Judge

 

‘ By Order issued March 20, 2019, respondents were granted an extension of time through and including March 26,
2019 to tile an answer. (Doc. 6).

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
OUMAR AMADOU CISSE, Case No. l:l9-cv-69
Petitioner,
Dlott, J.
v. Litkovitz, M.J.
FIELD OFFICE DIRECTOR,
IMMIGRATION AND CUSTOMS
ENFORCEMENT,
Respondent.
NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served With a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); Um`ted States v. Walters, 638 F.Zd 947 (6th Cir. 1981).

